NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT


HENRY COBB,                                  )
                                             )
              Appellant,                     )
                                             )
v.                                           )          Case No. 2D14-5793
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed October 9, 2015.

Appeal from the Circuit Court for Manatee
County; Charles E. Roberts, Judge.

Howard L. Dimmig, II, Public Defender, and
Frank D. L. Winstead, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


              Affirmed. See Almond v. State, 89 So. 3d 1056, 1058 (Fla. 2d DCA 2012)

(holding that when a criminal court still has jurisdiction over a defendant whose criminal

record mandates the court to classify him as a sexual predator, the criminal court may

designate the defendant as a sexual predator even though the designation was
overlooked at sentencing many years earlier); Moore v. State, 880 So. 2d 826, 828-29

(Fla. 1st DCA 2004) (collecting cases).



LaROSE, KHOUZAM, and BLACK, JJ., Concur.




                                          -2-